HEWITT, ROBERT S., Associate Judge.
Appellant, a licensed small loan company, was plaintiff below in an action on a promissory note upon which the appellee, *158Ruby Redd, was a co-maker. A default judgment was obtained on the note upon the affidavit of its president setting forth the sums due. Under the terms of the note $87.87 interest was due. In the final judgment upon default the trial court erroneously awarded interest in the sum of $41.00. Accordingly the final judgment is reversed for the purpose of correction as to the amount of interest.
KANNER, Acting C. J., and SHANNON, J., concur